IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. PD-0413-07


SAFETY NATIONAL CASUALTY CORP., AGENT MANUEL LEYVA
D/B/A ROCKY BAIL BONDS, Appellant


v.


THE STATE OF TEXAS




ON APPELLANT'S'S PETITION FOR DISCRETIONARY REVIEW
FROM THE EIGHTH COURT OF APPEALS

EL PASO COUNTY



	Cochran, J., filed a concurring opinion.


O P I N I O N


	The State discusses several valid reasons why Article 22.13, dealing with the
exoneration of a bail bond, may be a counterproductive statute that ties the hands of judges
and thwarts the purpose of having a surety in the first place.  Nonetheless, I agree with the
majority that these deficits do not rise to the level of an unconstitutional violation of the
separation-of-powers doctrine.  These are matters that are best left to the Legislature and to
local governments that may increase their reliance upon non-profit Pretrial Services
programs.  The majority aptly notes, "Bail bonding is a business[.]" (1)  Indeed it is.  To the
extent that the interests of the bail bond business and the needs of the criminal justice system
are not on the same track, local and state governments are free to make appropriate
adjustments.  Courts do not decide the wisdom of such laws, they decide only their
constitutionality.
	I therefore join the majority opinion.

Filed: May 14, 2008
Publish	
1.  Majority Op. at 13.